Exhibit 10.4

 

QUICKSILVER RESOURCES INC.

 

Restricted Stock Unit Agreement

 

This AGREEMENT (this “Agreement”) is made and entered into as of
                     (“Grant Date”) by and between Quicksilver Resources Inc., a
Delaware corporation (the “Company”), and                      (the “Employee”).

 

1. Grant of Restricted Stock Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Company’s Amended and
Restated 1999 Stock Option and Retention Stock Plan (the “Plan”), the Company
hereby grants to the Employee [            ] Restricted Stock Units. Unless the
context otherwise requires, terms used herein shall have the same meaning as in
the Plan.

 

2. Vesting of Restricted Stock Units.

 

(a) Vesting Schedule. Except as otherwise provided in this Agreement, on each
anniversary of the Grant Date, the number of Restricted Stock Units equal to
[            ]% multiplied by the initial number of Restricted Stock Units
specified in this Agreement shall become nonforfeitable on a cumulative basis
until all of the Restricted Stock Units have become nonforfeitable, subject to
the Employee’s remaining in the continuous employ of the Company until such
anniversary. For purposes of this Agreement, the continuous employment of the
Employee with the Company shall include employment with a Subsidiary and shall
not be deemed to have been interrupted, and the Employee shall not be deemed to
have ceased to be an employee of the Company, by reason of the transfer of the
Employee’s employment among the Company and its Subsidiaries. Notwithstanding
the foregoing, the provision of services by the Employee to the Company or a
Subsidiary in a capacity other than as an employee following his or her
termination of employment, including without limitation, as a consultant or as a
non-employee member of a board of directors, shall not be a continuation of
employment for purposes of this Agreement.

 

(b) Accelerated Vesting. Notwithstanding the foregoing, all of the Restricted
Stock Units shall immediately become nonforfeitable in the event of (i) a Change
in Control while the Employee is employed by the Company (ii) the Employee’s
death or becoming disabled (within the meaning of Section 22(e)(3) of the Code)
while the Employee is employed by the Company, or (iii) the Employee’s
retirement from the Company at or after age 55 with at least five years of
credited Company service. For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following events:

 

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the
then-outstanding Voting Stock of the Company; provided, however, that the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition of Voting Stock of the Company directly from the Company that is
approved by a majority of the Incumbent Directors; (B) any acquisition of Voting
Stock of the Company by the Company or any subsidiary

 

Page 1



--------------------------------------------------------------------------------

of the Company; (C) any acquisition of Voting Stock of the Company by the
trustee or other fiduciary holding securities under any employee benefit plan
(or related trust) sponsored or maintained by the Company or any subsidiary of
the Company; and (D) any acquisition of Voting Stock of the Company by Mercury
Exploration Company, Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania
Avenue Limited Partnership, Pennsylvania Management Company, the estate of Frank
Darden, Lucy Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their
respective successors, assigns, designees, heirs, beneficiaries, trusts, estates
or controlled affiliates;

 

(ii) a majority of the Board of Directors of the Company ceases to be comprised
of Incumbent Directors; or

 

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the consolidated assets of the
Company (each, a “Business Combination Transaction”) immediately after which (A)
the Voting Stock of the Company outstanding immediately prior to such Business
Combination Transaction does not continue to represent (either by remaining
outstanding or by being converted into Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of, such Business Combination Transaction or any
parent of such entity), at least 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity surviving, resulting from, or
succeeding to all or substantially all of the Company’s consolidated assets as a
result of, such Business Combination Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries).

 

For purposes of this Agreement, (i) ”Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of the Company and any individual
becoming a Director subsequent to the date hereof whose election, nomination for
election by the Company’s shareholders, or appointment, was approved by a vote
of a majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) and (ii) ”Voting
Stock” means securities entitled to vote generally in the election of Directors.

 

3. Forfeiture of Restricted Stock Units. Subject to Section 2(b) of this
Agreement, and except as the Committee may determine on a case-by-case basis,
any Restricted Stock Units that have not theretofore become nonforfeitable shall
be forfeited if the Employee ceases to be continuously employed by the Company.
In the event of a forfeiture, forfeited Restricted Stock Units shall cease to be
outstanding and the Employee shall cease to have right, title or interest in, to
or on account of the forfeited Restricted Stock Units or any underlying shares
of Common Stock.

 

4. Payment of Restricted Stock Units. Each Restricted Stock Unit shall entitle
the Employee to one share of Common Stock upon such Restricted Stock Unit
becoming nonforfeitable in accordance with Section 2 of this Agreement. Payment
to the Employee shall be made in the form of shares of Common Stock, and shall
be evidenced by book entry

 

Page 2



--------------------------------------------------------------------------------

registration or by a certificate registered in the name of the Employee as soon
as practicable following the date on which the Restricted Stock Unit so became
nonforfeitable.

 

5. Dividend, Voting and Other Rights. Except as otherwise provided herein, the
Employee shall have none of the rights of a shareholder with respect to any
shares of Common Stock underlying the Restricted Stock Units, including the
right to vote such shares and receive any dividends that may be paid thereon
until such time, if any, that shares of Common Stock are delivered to the
Employee in settlement thereof.

 

6. No Special Employment Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to obligate
the Company to continue the employment of the Employee for any period.

 

7. Withholding. To the extent that the Company shall be required to withhold any
federal, state, local or foreign taxes in connection with the issuance or
vesting of any Restricted Stock Units or shares of Common Stock or other
securities pursuant to this Agreement, and the amounts payable to the Company
for such withholding are insufficient, it shall be a condition to the issuance
or vesting of any Restricted Stock Units or shares of Common Stock, as the case
may be, that the Employee shall pay such taxes or make provisions that are
satisfactory to the Company for the payment thereof. The Employee may elect to
satisfy all or any part of any such withholding obligation by surrendering to
the Company a portion of the shares of Common Stock that are issued or
transferred to the Employee hereunder, and the shares of Common Stock so
surrendered by the Employee shall be credited against any such withholding
obligation at the fair market value per share of Common Stock on the date of
such surrender.

 

8. Miscellaneous.

 

(a) Except as otherwise expressly provided herein, this Agreement may not be
amended or otherwise modified in a manner that adversely affects the rights of
the Employee, unless evidenced in writing and signed by the Company and the
Employee.

 

(b) All notices under this Agreement shall be delivered by hand, sent by
commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the parties at
their respective addresses set forth beneath their names below or at such other
address as may be designated in a notice by either party to the other.
Notwithstanding the foregoing, any notice sent to such an address in a country
other than that from which the notice is sent may be sent by telefax, telegram
or commercial air courier.

 

(c) The Company shall make reasonable efforts to comply with all applicable
federal and state securities laws; provided, however, that notwithstanding any
other provision of this Agreement, the Company shall not be obligated to issue
any shares of Common Stock or other securities pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.

 

(d) Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no

 

Page 3



--------------------------------------------------------------------------------

amendment shall adversely affect the rights of the Employee under this Agreement
without the Employee’s consent, except to the extent necessary to comply with
the provisions of Section 409A of the Code.

 

(e) This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee, acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
this Agreement.

 

(f) Notwithstanding any provision in this Agreement to the contrary, this
Agreement will be interpreted, applied and to the minimum extent necessary,
unilaterally amended by the Committee, so that the Agreement does not fail to
meet, and is operated in accordance with, the requirements of Section 409A of
the Code.

 

(g) Any reference in this Agreement to a Section of the Code shall refer to that
Section as it reads as of the date of this Agreement and as it may be amended
from time to time, and to any successor provision.

 

(h) Each provision of this Agreement shall be considered separable. The
invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

 

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

(j) The failure of the Company or the Employee to insist upon strict performance
of any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.

 

(k) Except for the right of any party to apply to a court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
equitable relief to preserve the status quo or prevent irreparable harm pending
the selection and confirmation of an arbitrator, any controversy or claim
arising out of or relating to this Agreement, including without limitation
claims under the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, as amended, Title VII of the Civil Rights Act of 1964 as
amended, or any other applicable state or federal statutory or common law, shall
be resolved by arbitration in Fort Worth, Texas, in accordance with the
governing rules of the American Arbitration Association (the “AAA”). A demand
for arbitration shall be filed with the AAA during the term, or within six
months after termination or expiration, of this Agreement. The arbitrator shall
have the authority to permit discovery, to the extent deemed appropriate by the
arbitrator, upon the request of a party and to grant any type of injunctive
relief as well as award damages; provided, however, the arbitrator shall have no
authority to award multiple or punitive damages. The costs

 

Page 4



--------------------------------------------------------------------------------

of the arbitration proceeding, including the fee of the arbitrator, shall be
borne equally by the parties. Each party shall bear the costs of its own
counsel. Judgment upon the award entered may be enforced by any court of
competent jurisdiction.

 

Grant Date:                     ,             .

 

QUICKSILVER RESOURCES INC.

By:

   

Address:

777 West Rosedale Street

Fort Worth, Texas 76104

 

Page 5



--------------------------------------------------------------------------------

 

Employee’s Acceptance

 

The undersigned hereby accepts the foregoing award and agrees to the terms and
conditions of the Plan and this Agreement. The undersigned hereby acknowledges
receipt of a copy of the Company’s Amended and Restated 1999 Stock Option and
Retention Stock Plan.

 

  Address:    

 

Page 6